DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 07 January 2021.  Claims 1 through 4, and 7 through 16 have been amended. Claims 1 through 16 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 through 4 and 7 through 16 has been entered. 
Applicant’s amendment has clarified the 35 U.S.C. 112(b) issues.  The 35 U.S.C. 112(b) rejection is respectfully withdrawn.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.
Examiner has established new grounds for rejection under 35. U.S.C. 103, as necessitated by amendment.  The rejection is updated and detailed below.  
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 07 August 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that the amended claim does not recite a mental process, but is similar to Enfish in terms of Step 2A because the claim uses the limited rules in a process specifically designed to achieve an improved technological result.  Examiner respectfully disagrees. The claims herein fail to describe specific elements that perform the recited limitations in a specific manner such that the generated output is used to control a function of an independent system in an automated manner.  The claims herein are directed to an abstract idea of managing, analyzing, and comparing data to generate an output that requires user decision making and execution.  The recited steps could be performed in the mind or by a human using pen and paper – such as by a help desk operator using observations and judgment to determine a best fit solution to a problem based on past events. Therefore the claims are directed to the mental processes grouping of abstract ideas.  Further the claims herein are in contrast to those of Enfish. As the court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). Claim 1 as a whole, merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
 Applicant further asserts that the claim is directed to a specific improvement to the way computers operate and designed to achieve an improved technological result. Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(e)). See 2019 Revised Guidance. The Specification does not provide additional details about the computer system/server that would distinguish it from any generic processing devices that communicate with one another in a network environment. Therefore, the claims herein are directed to the abstract idea of analyzing historical data, making data comparisons, and generating a best fit solution based on the analysis and comparison while using a computer as a tool, not to improving the functioning of the computer itself.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at least the following limitations:  Storing a plurality of pieces of correspondence information which include a plurality of pieces of reception information and a plurality of pieces of maintenance information; identifying a number N which indicates how many pieces of reception information are associated with first maintenance information; receiving first correspondence information in which the number N is greater than or equal to a predetermined value; identifying a result which indicates whether the first correspondence information corresponds to same 
The limitations for identifying a number and performing a calculation, identifying a result, generating an incident ticket, and judging the first correspondence information, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information, but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The recited limitations could be performed by a help desk operator using mental judgements and observations to determine the best fit solution for a given problem based on past events.  Additionally a help desk operator could generate an incident ticket using pen and paper.  The limitations for storing, sending, and receiving data are considered insignificant extra-solution activity. (See MPEP 2106.05(g)).  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a 
Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or filed of use (See MPEP 2106.05(e)).  Accordingly, the claim fails to integrate the abstract idea into a practical application, and is therefore directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the 
Independent claims 13 (process for analyzing reception information) and 15 (non-transitory computer readable medium for analyzing reception information) recite substantially similar limitations to claim 1 and are therefore rejected based upon the same reasoning and rationale.
Dependent claims 2 through 12, 14, and 16 include the abstract ideas of the independent claims.  The dependent claims recite additional limitations to register the first reception information; calculating the evaluation value; identifying a number of times that answer information is quoted; and displaying at least one piece of reception information.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 16 are ineligible. 
Claim Rejections - 35 USC § 103
In the even the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 9, and 12 through 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029).
Regarding Claim 1, Karuppasamy discloses an analysis apparatus for reception information, the analysis apparatus, comprising
a memory; and a processor coupled to the memory and the processor configured to: store, in the memory, a plurality of pieces of correspondence information which include (the system includes at least one processor and a memory communicatively coupled to the at least one processor. Karuppasamy [para. 0008]);
a plurality of pieces of reception information and a plurality of pieces of maintenance information, (The input may include ticket repository 209, input from data sources 210, and input from a user or user data 211. The ticket repository or ticket dump 209 includes data related to past incident tickets and corresponding resolutions. Karuppasamy [para. 0020-0022; Fig. 2, 6]); 
each of the plurality of pieces of reception information including inquiry information on an information processing system and answer information created to the inquiry information, each of the plurality of pieces of maintenance information representing contents of a maintenance operation performed on the information processing system; (The ticket repository or ticket dump includes data related to past incident tickets and corresponding resolutions. Karuppasamy [para. 0022]. … the structured description …effectively enable the identification of error symptoms in past incident tickets. Karuppasamy [para. 0024]);
Although Karuppasamy discloses the apparatus comprising an Ngram submodule that generates a mapping of Ngrams for the problem and the corresponding resolution in a given cluster that is equivalent to identifying pieces of reception information associated with a first maintenance information stored in association with first reception information in the one or more memories (Karuppasamy [para. 0024, 0032-0034]) and control logic for validating the incident ticket resolution from a user that is equivalent to the claimed evaluation value identifying a number N which indicates how many pieces of reception information are associated with first maintenance information which is stored in association with first reception information in the memory, receive, from the plurality of pieces of correspondence information, first correspondence information in which the number N is greater than or equal to a predetermined value, identify a result which indicates whether the first correspondence information corresponds to same maintenance information included in the plurality of pieces of maintenance information.  Erickson et al. discloses these limitations. (invention relates generally to an improved data processing system, and in particular to a computer implemented method, data processing system, and computer program product for providing a self-optimizing algorithm for real-time problem resolution using historical data.  Erickson et al. [para. 0002, 0007]. … The problem resolution mechanism of the illustrative embodiments allows failure symptom characteristics for specific products and processes to be defined and input by a user into a failure symptom table. …Erickson et al. [para. 0044-0046]. … Central server 310 stores the failure symptom and associated resolution information in a database to allow the resolution fix to be shared in real-time.  Erickson et al. [para. 0049-0050]. … Weighting or prioritizing characteristics allows the results of the selective pruning activities to be controlled and optimized around the most useful failure characteristics as defined by users. Erickson et al. [para. 0054-0055]. … In one embodiment, the self-optimizing algorithm may sort the corrective action records based on the number of times the corrective action is found in the result set.  Erickson et al. [para. 0056]. … The operator may log the corrective actions taken and indicate which one of the actions actually resolved the problem (block 418). Erickson et al. [para. 0058]. … A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. Erickson et al. [para. 0063; Fig. 10]).  It would have been obvious to one of ordinary skill in the art of service desk issue ticket management before the effective filing date of the claimed invention to modify the issue resolution system of Karuppasamy to include identifying a number of reception information and maintenance information associations and determining correspondence information in which the number N is greater than or equal to a predetermined value as taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
and when the first correspondence information corresponds to same maintenance information, determining the first correspondence as knowledge in the memory, (the techniques described in the various embodiments discussed above provide for automatic creation and building of ontology or taxonomy from a ticket dump (i.e., past tickets repository), thereby facilitating virtualization of incident management helpdesk. The past ticket repository usually contain problem and resolution description.  Karuppasamy [para. 0077]),
wherein the processor is further configured to: when an inquiry of user is accepted, store the inquiry information in the memory, when the answer information of the inquiry is sent to the user by an operation of a respondent, generate an incident ticket including the inquiry information and the answer information, and judge whether the first correspondence information corresponds to same maintenance information by using the incident ticket. (The control logic 400 may further include the step of dynamically updating the ontology or updating a ticket repository based on the learning process.  Karuppasamy [para. 0062; Fig. 5]).   
Regarding Amended Claim 2, Karuppasamy and Erickson et al. combined disclose an analysis apparatus, wherein the processor is further configured to register the first reception information as the knowledge when an evaluation value satisfies a certain condition. (The control logic 400 may further include the step of dynamically updating the ontology or updating a ticket repository based on the learning process.  Karuppasamy [para. 0062; Fig. 5]).   
Regarding Claim 3, Karuppasamy discloses an analysis apparatus that calculates a first evaluation value, but fails to explicitly disclose the analysis apparatus wherein the evaluation value is calculated by the calculation in such a way that a first value of the evaluation value calculated when the number is no less than a threshold value is bigger than a second value of the evaluation value calculated when the number is less than the threshold value.  Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment. Erickson et al. discloses this limitation. (A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]).   It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy to include the evaluation calculation using threshold ranges taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
Regarding Amended Claim 4, Karuppasamy and Erickson et al. combined disclose an analysis apparatus, wherein the processor is further configured to identify a number of times that first answer information included in the first reception information is quoted in other answer information included in other reception information, and the evaluation value is calculated on the basis of the number of times
Regarding Claim 5, Karuppasamy and Erickson et al. combined disclose an analysis apparatus that calculates a first evaluation value, however the combined references fail to explicitly disclose the analysis apparatus, wherein the evaluation value is calculated in such a way that a first value of the evaluation value calculated when the number of times is no less than a threshold value is higher than a second value of the evaluation value calculated when the number of times is less than the threshold value. (A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]. … A characteristic may be weighted or prioritized based on its ability to indicate a unique failure 
Regarding Claim 6, Karuppasamy discloses an analysis apparatus that calculates a first evaluation value, however the reference fail to explicitly disclose the analysis, wherein the number of times includes a first number of times for a first period and a second number of times for a second period that is smaller than the first period, the evaluation value is calculated to be higher when the first number of times is no less than a first threshold value and the second number of times is no less than a second threshold value that is lower than the first threshold value, and the evaluation value is calculated to be lower when the first number of times is no less than the first threshold value and the second number of times is less than the second threshold value.  Erickson et al. discloses this limitation. (The self-optimizing algorithm may also sort or prioritize the corrective actions in the result set to place the most recent records first in the list. In one embodiment, the sorting process may comprise having the algorithm selectively prune the corrective action records on a secondary basis by date range. Erickson et al. [para. 0056]. … A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]. … A characteristic may be weighted or prioritized based on its ability to indicate a unique failure mode. Weighting or prioritizing characteristics allows the results of selectively pruning the query to be controlled and optimized around the most useful failure characteristics as defined by users. Erickson et al. [para. 0075; Fig. 8, 10]).  It would have been 
Regarding Amended Claim 9, Karuppasamy and Erickson et al. combined disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when first answer information included in the first reception information is quoted in other answer information created by a respondent of the first answer information. (The data sources 210 may include one or more personnel from a L1 and/or a L2 service team who resolve the assigned incident tickets.  Karuppasamy [para. 0022]. Further, in some embodiments analyzing the plurality of N-grams for each of the set of past incident tickets and the plurality of N-grams for each of the plurality of resolutions includes iteratively matching each of the plurality of N-grams for each of the set of past incident tickets with each of the plurality of N-grams for each of the plurality of resolutions, and for a given past incident ticket from the set of past incident tickets, scoring each of the plurality of resolutions based on a number of matches, and selecting one or more resolutions from the plurality of resolutions based on the scoring. Karuppasamy [para. 0064].  … the prediction model may analyze a number of times same error is being faced by the users in a given period of time and other such information Karuppasamy [para. 0078-0079]).
Regarding Amended Claim 12, Karuppasamy and Erickson et al. combined disclose an analysis apparatus, wherein the processor is further configured to calculate a plurality of evaluation values corresponding to the plurality of pieces of reception information respectively, and display at least one piece of reception information in the plurality of pieces of reception information in accordance with the calculated plurality of evaluation values. (At step 303, an ontology based prediction model may be generated, by the prediction module 205, based on the existing issues for handling the future issues and rendering appropriate resolutions in real-time. The output from step 302 may be Ngrams, clusters, and dynamic ontology. The ontology based prediction mod& may therefore be built in such a way that the clusters may group the tickets based on common characteristics or error symptoms. Karuppasamy [para. 0033, 0062]).  
Regarding Claims 13 and 14, claims 13 and 14 recites substantially the same limitations as those in claims 1 and 2 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 13 and 14 are directed to a process, which is taught by Karuppasamy.  (… method and system for rendering resolutions for incident tickets. Karuppasamy [para. 0001, 0007]).
Regarding Claims 15 and 16, claims 15 and 16 recites substantially the same limitations as those in claims 1 and 2 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 15 and 16 recite a non-transitory computer—readable medium which is taught by Karuppasamy.  (a non-transitory computer-readable medium storing computer-executable instructions for rendering a resolution for an incident ticket is disclosed. Karuppasamy [para. 0009]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), and in further view of Tankersley et al. (US 2017/0083572).
Regarding Amended Claim 7, Karuppasamy and Erickson et al. combined disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when contents of first inquiry information included in the first reception information are caused by  misunderstanding of an originator of the first inquiry information on usage of the information processing system. Karuppasamy discloses the apparatus capable of determining when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information on usage of the information processing system (… the clarification module 204 may request clarification from an end user (i.e., user raising the incident ticket or query) when the query is unclear or improper. The clarification module 204 may also request additional information from the end user so as to provide the appropriate solution.  Karuppasamy [para. 0026, 0032]).  Erickson et al. discloses the calculation of an evaluation value (Erickson et al. [para. 0054-0056, 0063, 0075]).  However, the combined references fail to explicitly recite assigning a higher evaluation value based on the cause of the first inquiry information. Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment.  Tankersley et al. further discloses an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when contents of first inquiry information included in the first reception information 
Regarding Amended Claim 11, Karuppasamy discloses answer information from a plurality of sources [para. 0022], the ontology building module 203 then scores each of the existing resolutions for a given past incident ticket from the set of past incident tickets based on a number of matches, and selects the one or more resolutions from the plurality of resolutions based on the scoring [para. 0025], clustering the past incident tickets into multiple categories at step 503. [para. 0064-0065; Fig. 3-5], and  Karuppasamy and Erickson et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be lower in the calculation when first answer information included in the first reception information is quoted in a plurality of pieces of answer information, and first threshold value or more pieces of inquiry information in a plurality of pieces of inquiry information corresponding to the plurality of answer information are issued by a same originator. Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment. Tankersley et al. further discloses this above limitation. (The apparatus of Tankersley et al. receives indexes and stores event data [para. 0232-0233]; receives threshold minimum values [para. 0676], related to key performance indicators (KPI) values produces at different points in time, as specified as a frequency for a particular KPI, and impact scores for the KPIs are calculated over a time range and the computing machine compares the score for the aggregate KPI to one or more thresholds.  If the computing machine determines that the aggregate KPI score exceeds or reaches any of the thresholds, the computing machine determines what action should be triggered in response to the comparison [para. 0740-0750; Fig. 34A-AB, 72B, 75E, 76-78]. The time frames may be based on any unit of time [para. 0763].The thresholds define multiple states and cover any value greater than or less than the threshold, and each set of KPI thresholds may include multiple thresholds that define multiple states [para. 0770-0772].  Tankersley et al. further discloses a calculation method that applies threshold ranges to collected data in order to trigger an action, where the information for a trigger determination can include one or more trigger criteria. In one implementation, a contribution threshold includes an operator (e.g., greater than, greater than or equal to, equal to, less than, and less than or equal to), a threshold value, and a statistical function (e.g., percentage, count) [para. .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), and in further view of Riley et al. (US 2002/0123983).
Regarding Amended Claim 8, Karuppasamy and Erickson et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when first inquiry information included in the first reception information is transmitted from a first respondent to a second respondent upon creation of first answer information to the first inquiry information.  Riley et al. discloses reporting and resolving problems and incidents with computer usage by way of a help desk. (Riley et al. [para. 0002]), and further discloses the above limitation. (… a system for confirming resolution of the problems and incidents reported by customers of the service desk. The service desk also includes at least one repository for storing information useful in solving problems and incidents, the repository accessible by the computer network. The service desk organization works to resolve the problems and incidents of its customers. The service desk may help in, but is not limited to, areas of information technology. Riley et al. [para. 0009]. A service desk operator .

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), and in further view of Anand et al. (US  2014/0129536).
Regarding Amended Claim 10, Karuppasamy and Erickson et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when a certain ratio or more of first inquiry information included in the first reception information is diverted to second answer information included in second reception information in the plurality of pieces of reception information.  Anand et al. discloses a system for diagnosing and detecting causes of an incident interactively, comprising a user interface operable to execute on a processor and issue a query.  (Anand et al. [para. 0005]). Anand et al. further discloses the above limitation. (Moreover, co-occurring incidents may indicate dependencies among involved IT components. Hence, the methodology of the present disclosure in one embodiment adds keywords representing dependent components as search terms. These keywords are referred to as dependency keywords. Taking the same example IN1, to find co-occurring incidents, two dependent applications, "DepApp1" and "DepApp2" are added. A boosting weight (w2) can be assigned to each search keyword based on its impact. The search engine may assign a default weight for each dependency keyword, for instance, w2=2. Anand et al. [para. 0020-0025, 0038-0045; Tables 3-5 Fig. 4]). It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy and Erickson et al. combined to include higher values for a certain ratio n of first inquiry information diverted to second answer information in second reception information as taught by Anand et al. in order to helping subject matter experts (SMEs) to reason about root causes of incidents and accelerate incident resolution.  Anand et al. [para. 0020].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adachi et al. (US 2016/0111010) – a storage unit configured to store an answer candidate to the question and user attribute information on a user of the terminal to which the answer candidate is expected to be transmitted; an answer extraction unit configured to calculate a similarity for each answer candidate associated in the storage unit with the question acquired by the operation information acquisition unit, and extract an answer from the answer candidate by using the similarity; and an output unit configured to output the extracted answer to the terminal
Litvak et al. (US 2018/0268052) – the present disclosure may present such concepts in the context of IT support requests to an IT support provider (e.g., a help desk, service group, etc.), 
Kawashima et al. (US 2014/0093056) – call evaluation device pairs an utterance of the first speaker and an utterance of the second speaker, which are associated with the same screen identification information, to be a question and answer, obtains a totalized value of the number of question and answers for each screen identification information and an utterance time of the second speaker for each question and answer, and generates display information to cause an output device to display the totalized value of the number of question and answers for each screen identification information and the utterance time of the second speaker for each question and answer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623